This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 07 January 2021) has been withdrawn pursuant to 37 CFR § 1.114.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1: 5, 7, 26, 27, & 32; claims 10: 11, 21-24, & 28; & claims 29: 30 & 31 are rejected under AIA  35 USC § 103 as being unpatentable over US 20140154414 A1 (Chuang'414) (as evidenced by US 20020134507 A1 {deDontney'507}, US 20040025786 A1 {Kontani'786}, and US 20060124058 A1 {Sakai'058}) in view of US 20150191818 A1 (Yang'818) (as evidenced by US 20080173238 A1 {Nakashima'238}), and US 20070259111 A1 (Singh'111).
Regarding claims 1; 10: 11, 21, 22-24; & 29: 30, Chuang'414 discloses an atomic layer deposition apparatus (atomic layer deposition {ALD} apparatus), comprising:
a processing chamber (vacuum chamber of furnace 16, the vacuum chamber having divided into multiple regions 11 &/or multiple regions 11, 12, & 13) comprising;
at least one partition (dummy &/or buffer region 12 capable of separating of plurality of regions 11 within vacuum chamber of furnace 16 from plurality of regions 13 within vacuum chamber of furnace 16) disposed in the processing chamber for dividing the processing chamber (vacuum chamber of furnace 16) into a plurality of sections (plurality of regions 11 & plurality of regions 13), stacked along a direction;
an injector comprising a plurality of nozzles (injector 14 &/or injector 15, each injector 14 & injector 15 having 1st nozzle with multiple 1st holes 182, each of 1st holes 182 with 1st radius dimension; & each injector 14 & injector 15 having 2nd nozzle having multiple 

    PNG
    media_image1.png
    1118
    1592
    media_image1.png
    Greyscale

FIG. 3 of Chuang'414 (Cropped)
the plurality of nozzles (1st nozzle with multiple 1st holes 182 with 1st radius dimension of injector 14 & 2nd nozzle having multiple 2nd holes 183 with 2nd radius dimension of injector 14; &/or 1st nozzle with multiple 1st holes 182 with 1st radius dimension of injector 15 & 2nd nozzle having multiple 2nd holes 183 with 2nd radius dimension of injector 15) configured to respectively provide a 
the plurality of nozzles (1st nozzle with multiple 1st holes 182 with 1st radius dimension of injector 14 & 2nd nozzle having multiple 2nd holes 183 with 2nd radius dimension of injector 14; &/or 1st nozzle with multiple 1st holes 182 with 1st radius dimension of injector 15 & 2nd nozzle having multiple 2nd holes 183 with 2nd radius dimension of injector 15) having different geometric diameters from each other;
a substrate carrier in the processing chamber (supporting plurality of wafers in loaded regions 11, loaded regions 13, & partially loaded dummy region 12; however, not empty dummy region 12);
a pumping port (e.g., port for evacuating the excess gaseous precursor after wafer surface(s) is {are} saturated with a first gaseous precursor) corresponding to the stacked plurality of sections (plurality of regions 11 & plurality of regions 13) respectively, the pumping port (e.g., port for evacuating the excess gaseous precursor after wafer surface(s) is {are} saturated with a first gaseous precursor) arranged along the direction of the stacked plurality of sections, and the pumping port configured to evacuate the reacting gaseous flows from the stacked plurality of sections respectively;
a vacuum pump (vacuum pump configured to imparts vacuum within vacuum chamber of furnace 16) connected to the pumping port (e.g., port for evacuating the excess gaseous precursor after wafer surface(s) is {are} saturated with a first gaseous precursor), the vacuum pump communicates with the processing chamber through the pumping port, and the pumping port disposed between the processing chamber and the vacuum pump.

Each of deDontney'507, Kontani'786, and Sakai'058 evidences that at least the following limitations recited in claim 1:
(a)	an injector comprising a plurality of nozzles disposed in a processing chamber;
(i)	the plurality of nozzles configured to respectively provide a reacting gaseous flow to each of a plurality of sections of the processing chamber, and
(ii)	the plurality of nozzles of nozzles having different geometric diameters from each other
are common knowledge in the art.  See e.g., MPEP § 2144.03.
Specifically, deDontney'507 evidences that:

    PNG
    media_image2.png
    1695
    4437
    media_image2.png
    Greyscale

FIG. 1 of deDontney'507 (Annotated)
(a)	an injector (linear gas distribution system having tube length {L}, diameter {D}, & multiple orifices having diameters {d1, d2, … di}) comprising a plurality of nozzles (multiple orifices having diameters {d1, d2, … di}) disposed in a processing chamber;
(i)	the plurality of nozzles (multiple orifices having diameters {d1, d2, … di}) 
(ii)	the plurality of nozzles (multiple orifices having diameters {d1, d2, … di}) having different geometric diameters (diameters {d1, d2, … di}: varying the diameters of equally spaced holes to achieve uniform gas flow from linear gas distribution system {i.e., uniform velocity vectors {v1, v2, , … vi} are the same) from each other
(deDontney'507: FIGs. 1 & 2; & ¶[0007])
are common knowledge in the art.  See e.g., MPEP § 2144.03.
In addition, Kontani'786 evidences that:

    PNG
    media_image3.png
    1321
    587
    media_image3.png
    Greyscale
             
    PNG
    media_image4.png
    1188
    527
    media_image4.png
    Greyscale

                        FIG. 1 of Kontani'786 (Cropped)                FIG. 3A of Kontani'786 (Cropped)
(a)	an injector (gas nozzle 2 having plurality of gas nozzle holes 4) comprising a 
(i)	the plurality of nozzles (plurality of gas nozzle holes 4) configured to respectively provide a reacting gaseous flow to each of a plurality of sections of the processing chamber (reaction tube 6), and
(ii)	the plurality of nozzles (plurality of gas nozzle holes 4) having different geometric parameter from each other (opening areas of the gas nozzle holes 4 increased from upstream side {lower portion in FIG. 3A} toward the downstream side {upper portion in FIG. 3A} as viewed from gas introducing opening 5)
(FIGs. 1, 3A-B, & 5A-C; ¶[0051]; ¶¶[0054]-[0055]; ¶¶[0057]-[0059]; & ¶¶[0107]-[0188])
are common knowledge in the art.  See e.g., MPEP § 2144.03.
Furthermore, Sakai'058 evidences that:
(a)	an injector (NH3 buffer nozzle 34 &/or DCS buffer nozzle 44) comprising a plurality of nozzles (gas injection holes 45 of NH3 buffer nozzle 34 &/or (gas injection holes 47 of DCS buffer nozzle 44) disposed in a processing chamber (reaction tube 11);
(i)	the plurality of nozzles (gas injection holes 45 of NH3 buffer nozzle 34 &/or (gas injection holes 47 of DCS buffer nozzle 44) configured to respectively provide a reacting gaseous flow to each of a plurality of sections of the processing chamber (reaction tube 11), and
(ii)	the plurality of nozzles (gas injection holes 45 of NH3 buffer nozzle 34 &/or gas injection holes 47 of DCS buffer nozzle 44) having different geometric parameter from each other (gas injection holes 45 are sizes increase

    PNG
    media_image5.png
    1782
    1764
    media_image5.png
    Greyscale

FIG. 3 of Sakai'058 (Cropped)
toward the downstream portions {upper portion in FIG. 3} of NH3 buffer nozzle 34  so that the injection amount of gases injected therefrom {e.g., flow rate} is equalized from the upstream portions {lower portion in FIG. 3} toward the downstream portions {upper portion in FIG. 3}; &/or gas injection holes 47 are sizes increase toward the downstream portions {upper portion in FIG. 3} of DCS buffer nozzle 44 so that the injection amount of gases injected therefrom {e.g., flow rate} is equalized from the upstream portions {lower portion in FIG. 3} toward the downstream portions {upper portion in FIG. 3})
(FIG. 3; ¶[0024]; & ¶¶[0086]-[0087])
are common knowledge in the art.  See e.g., MPEP § 2144.03.
Regarding claims 1; 10: 11, 21, 22-24; & 29: 30, Chuang'414 does not expressly disclose:
the pumping port comprising
a plurality of pumping ports corresponding to the plurality of sections respectively,
the plurality of pumping ports arranged along the direction,
the plurality of pumping ports configured to evacuate the reacting gaseous flows from the plurality of sections respectively, 
the plurality of pumping ports having different geometric diameters from each other; and
a vacuum pump connected to the plurality of pumping ports and communicated with the processing chamber through the pumping ports, and
the pumping ports between the processing chamber and the vacuum pump are connected to each other.
Regarding claims 1; 10: 11, 21, 22-24; & 29: 30, Yang'818 discloses:
a plurality of pumping ports (1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266 in fluidic communication with the 1st to 6th exhaust passageways to be in fluidic communication with process space 222 of chamber 220 and exhausting unit 260) corresponding to a plurality of sections disposed in a processing chamber (chamber 120) divided into the plurality of sections (e.g., one section of the plurality of sections associated with each 1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266) stacked along a direction (e.g., top to bottom of chamber 220) a respectively,
the plurality of pumping ports (1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266) arranged along the direction (e.g., top to bottom of chamber 220),
the plurality of pumping ports (1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266) configured to evacuate the reacting gaseous flows from the plurality of sections

    PNG
    media_image6.png
    1889
    1460
    media_image6.png
    Greyscale

FIG. 7 of Yang'818

    PNG
    media_image7.png
    1350
    1519
    media_image7.png
    Greyscale

FIG. 6 of Yang'818
(e.g., one section of the plurality of sections associated with each 1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266) respectively, 
the plurality of pumping ports (1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266) having different geometric diameters from each other (1st to 6th diameters D1, D2, D3, D4, D5, & D6 being different each other);
a vacuum pump (exhausting unit 260) connected to the plurality of pumping ports (1st to

the plurality of pumping ports (1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266) between the processing chamber (chamber 120) and the vacuum pump (exhausting unit 260) connected to each other.
FIGs. 6 & 7; ¶¶[0022]-[0027]; ¶¶[0035]-[0044]; ¶¶[0063]-[0074]; & claims 14-20.
As noted in at least the FINAL Office Action dated 04 April 2019 (herein after "190405_FOA"), the Office Action dated 13 August 2019 (herein after "190813_OA"), the FINAL Office Action dated 20 February 2020 (herein after "200220_FOA"), and the Office Action dated 10 August 2019 (herein after "200810_OA"), Nakashima'238 evidences that at least the following limitations recited in claim 1:
(a)	a partition disposed in a processing chamber for dividing the processing chamber into a plurality of sections;
(b)	a plurality of nozzles disposed in a processing chamber,
(i)	the plurality of nozzles configured to respectively provide a reacting gaseous flow to each of the sections, and
(ii)	plurality of nozzles having different geometric parameter from each other;
(c)	a plurality of pumping ports corresponding to the plurality of sections, respectively,
(i)	the plurality of pumping ports configured to evacuate the reacting gaseous flows from the plurality of sections, and
(ii)	the plurality of pumping ports having different geometric parameter from each other,
are common knowledge in the art.  See e.g., MPEP § 2144.03.

exhaust ducts {e.g., six ducts} in fluidic communication with an exhausting unit, the plurality of exhaust ducts {e.g., six ducts} in fluidic communication with each of other, and the plurality of exhaust ducts {e.g., six ducts} different geometric diameters from each other) as disclosed by Yang'818 for the exhausting system of Chuang'414 is to be capable of configuring the exhausting rate from each of the stacked plurality of sections to match the reacting gaseous flow into each of the stacked plurality of sections, respectively.  Such substitution, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the exhausting system as disclosed by Yang'818 for the exhausting system of Chuang'414.
Regarding claims 1; 10: 11, 21, 22-24; & 29: 30, Chuang'414 does not expressly disclose:
a plasma tube in the processing chamber, the plasma tube disposed between the substrate carrier and the plurality of pumping ports.
Regarding claims 1; 10: 11, 21, 22-24; & 29: 30, Singh'111 discloses:
a plasma tube (one or more vertical rods {electrodes 470} disposed within chamber cavity
{process region 117} adjacent to exhaust assembly 370) in the processing chamber (inner chamber 101), the plasma tube (one or more vertical rods {electrodes 470}) disposed between the substrate carrier (inner chamber 101) and a plurality of pumping 
FIGs. 3 & 4; ¶¶[0017]-[0018]; & ¶¶[0074]-[0080].

    PNG
    media_image8.png
    2113
    2714
    media_image8.png
    Greyscale

FIG. 4 of Singh'111 (Cropped)
A motivation for adding the plasma tube as disclosed by Singh'111 to the processing chamber of Chuang'414, the added plasma tube disposed between the substrate carrier and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the exhausting system as disclosed by Yang'818 for the exhausting system of Chuang'414.
Regarding claims 5 & 10: 22, Yang'818 discloses:
the plurality of pumping ports (1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266 in fluidic communication with the first to sixth exhaust passageways to be in fluidic communication with process space 222 of chamber 220 and exhausting unit 260) comprising:
a first pumping ports (1st one of 1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266 in fluidic communication with the 1st to 6th exhaust passageways to be in fluidic communication with process space 222 of chamber 220, & exhausting unit 260) having a first geometric diameter (1st diameter associated 1st one of 1st to 6th diameters D1, D2, D3, D4, D5, & D6, each being different each other) and configured to evacuate a first reacting gaseous flows from a first section of a processing chamber (chamber 120); and
a second pumping ports (2nd one of 1st to 6th exhaust ducts 261, 262, 263, 264, 265, & 266 in fluidic communication with the 1st to 6th exhaust passageways to be in fluidic communication with process space 222 of chamber 220, & exhausting unit 260) having a second geometric diameter (2nd diameter associated 1st one of 1st to 6th diameters D1, D2, D3, D4, D5, & D6, each being different each other) different from the first geometric diameter (1st diameter associated 1st one 
FIGs. 1-7; ¶¶[0010]-[0012]; & ¶¶[0031]-[0043].
Regarding claims 7 & 10, Chuang'414 discloses:
a heating device (heating device 17 configured to provide & tune specific temperature ranges for multiple regions 11, 12, & 13, respectively {e.g., one heater configured for multiple regions 11, one heater configured for multiple regions 12, & one heater configured for multiple regions 13; or a plurality of heaters, one of the plurality of heaters associated with one of multiple regions 11, 12, & 13}) being

    PNG
    media_image1.png
    1118
    1592
    media_image1.png
    Greyscale

FIG. 3 of Chuang'414 (Cropped)

FIGs. 3-7; ¶¶[0010]-[0012]; & ¶¶[0031]-[0043].
Regarding claims 24 & 26, , Singh'111 discloses:
a substrate carrier (substrate boat 120) disposed between an injector (injector assembly 350) and a plasma tube (one or more vertical rods {electrodes 470} disposed within chamber

    PNG
    media_image8.png
    2113
    2714
    media_image8.png
    Greyscale

FIG. 4 of Singh'111 (Cropped)
cavity {process region 117} adjacent to exhaust assembly 370) in the processing 
FIGs. 3 & 4; ¶¶[0017]-[0018]; & ¶¶[0074]-[0080].
Regarding claims 27 & 28, Chuang'414 discloses:
the plurality of nozzles (1st nozzle with multiple 1st holes 182 with 1st radius dimension of injector 14 & 2nd nozzle having multiple 2nd holes 183 with 2nd radius dimension of injector 14; &/or 1st nozzle with multiple 1st holes 182 with 1st radius dimension of injector 15 & 2nd nozzle having multiple 2nd holes 183 with 2nd radius dimension of injector 15) comprising

    PNG
    media_image9.png
    1031
    573
    media_image9.png
    Greyscale

1st & 2nd nozzles in FIG. 3 of Chuang'414 (Cropped)

the first nozzle (1st nozzle with multiple 1st holes 182 with 1st radius dimension of injector 14) farther away from the vacuum pump (vacuum pump configured to imparts vacuum within vacuum chamber of furnace 16) than the second nozzle (2nd nozzle having multiple 2nd holes 183 with 2nd radius dimension of injector 15), and
the first nozzle (1st nozzle with multiple 1st holes 182 with 1st radius dimension of injector 14) having a larger geometric diameter than the second nozzle (2nd nozzle having multiple 2nd holes 183 with 2nd radius dimension of injector 15).
(FIGs. 3-7; ¶¶[0010]-[0012]; & ¶¶[0031]-[0043]); and

    PNG
    media_image10.png
    709
    1078
    media_image10.png
    Greyscale

FIG. 6 of Yang'818 (Cropped)
Yang'818 discloses:
a first nozzle (1st nozzle top portion of injector 252; &/or 1st nozzle top portion of injector 253) farther away from a vacuum pump (exhausting unit 260) than a second nozzle (2nd nozzle bottom portion of injector 252; &/or 2nd nozzle bottom portion of injector 253),
(FIGs. 6 & 7; ¶¶[0022]-[0027]; ¶¶[0035]-[0044]; ¶¶[0063]-[0074]; & claims 14-20).
In addition, rearranging any one or more of:
(a)	the first & second nozzles of Chuang'414 so that the first nozzle is farther away from the vacuum pump than second nozzle;
(b)	the vacuum pump of Chuang'414 so that the first nozzle is farther away from the vacuum pump than second nozzle; and
(c)	the smaller geometric diameter holes & the larger geometric diameter holes of Chuang'414 so that the holes of the first nozzle have a larger geometric diameter than the holes of the second nozzle,
as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Regarding claim 31, Chuang'414 discloses:
the geometric diameters of the plurality of nozzles varied from 2 mm to 3 mm (e.g., holes with the same geometric radius of about 1 mm or holes with the same geometric radius of about 3 mm) .
FIGs. 3-7; ¶¶[0010]-[0012]; & ¶¶[0031]-[0043].
Regarding claim 32, Chuang'414 discloses:
a reacting gaseous flow comprising gaseous precursor (e.g., 1st  gaseous precursor, 2nd gaseous precursor, precursor A in gaseous state, precursor B in gaseous state … etc.).
FIGs. 3-7; ¶¶[0010]-[0012]; & ¶¶[0031]-[0043].
Claim 8 is rejected under AIA  35 USC § 103 as being unpatentable over US 20140154414 A1 (Chuang'414) (as evidenced by US 20020134507 A1 {deDontney'507}, US 20040025786 A1 {Kontani'786}, and US 20060124058 A1 {Sakai'058}) in view of US 20150191818 A1 (Yang'818) (as evidenced by US 20080173238 A1 {Nakashima'238}), and US 20070259111 A1 (Singh'111) as applied to claims 1: 5, 7, 26, 27, & 32; claims 10: 11, 21-24, & 28; & claims 29: 30 & 31 above, further in view of US 20070243317 A1 (duBois'317).
Regarding claim 8, Chuang'414, Yang'818, and Singh'111, by way of Chuang'414, discloses:  
the heating device (heating device 17 configured to provide & tune specific temperature ranges for multiple regions 11, 12, & 13, respectively {e.g., one heater configured for multiple regions 11, one heater configured for multiple regions 12, & one heater configured for multiple regions 13; or a plurality of heaters, one of the plurality of heaters associated with one of multiple regions 11, 12, & 13}) comprising:
a side heating device (heating device 17 configured to provide & tune specific temperature ranges for multiple regions 11, 12, & 13, respectively {e.g., one heater configured for multiple regions 11, one heater configured for multiple regions 12, & one heater configured for multiple regions 13; or a plurality of heaters, one of the plurality of heaters associated with one of multiple regions 11, 
Chuang'414: FIGs. 3-7; ¶¶[0010]-[0012]; & ¶¶[0031]-[0043].
Regarding claim 8, Chuang'414, Yang'818, and Singh'111 does not expressly disclose:
the heating device comprising, in addition to the side heating device beside the side wall of the processing chamber:
a top heating device disposed above a top of the processing chamber; and
a bottom heating device disposed below a bottom of the processing chamber
Regarding claim 8, duBois'317 discloses:
a heating device (heating elements 112-1, 112-2, & 112-3) comprising:

    PNG
    media_image11.png
    3323
    3135
    media_image11.png
    Greyscale

FIG. 1 of duBois'317

a bottom heating device (heating elements 112-1) disposed below a bottom of the processing chamber (process chamber 102); and
a side heating device (heating elements 112-2) beside a side wall of the processing chamber (process chamber 102).
FIGs. 1, 3, 9, 10, 16, & 17; ¶[0056]-[0059]; ¶¶[0080]-[0087]; & ¶¶[0092]-[0096].
A motivation for modifying the heater of Chuang'414, Yang'818, and Singh'111 to include top, bottom, & side heating devices as disclosed by duBois'317 is to achieve a good view factor of the wafers by surrounding the wafers with the heating elements to thereby provide an isothermal control volume (a.k.a. process zone) in the process chamber.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the heater of Chuang'414, Yang'818, and Singh'111 to include top, bottom, & side heating devices as disclosed by duBois'317.
In addition and/or in the alternative, substituting the heater as disclosed by duBois'317 for the heater of Chuang'414, Yang'818, and Singh'111, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the heater as disclosed by duBois'317 for the heater of Chuang'414, Yang'818, and Singh'111.
Claims 9, 10: 16, & 25 are rejected under AIA  35 USC § 103 as being unpatentable over US 20140154414 A1 (Chuang'414) (as evidenced by US 20020134507 A1 {deDontney'507}, US 20040025786 A1 {Kontani'786}, and US 20060124058 A1 {Sakai'058}) in view of US 20150191818 A1 (Yang'818) (as evidenced by US 20080173238 A1 {Nakashima'238}), and US 20070259111 A1 (Singh'111) as applied to claims 1: 5, 7, 26, 27, & 32; claims 10: 11, 21-24, & 28; & claims 29: 30 & 31 above, further in view of US 20020025688 A1 (Kato'688).
Regarding claims 9 & 10: 16, Chuang'414, Yang'818, and Singh'111 does not expressly disclose:
the atomic layer deposition apparatus comprising:
a cooling chamber accommodating the processing chamber, the cooling chamber comprises:
an inlet port disposed at a side of the processing chamber; and
an outlet port disposed at an opposite side of the processing chamber.
Regarding claims 9 & 10: 16, Kato'688 discloses:
a deposition apparatus (CVD furnace 1) comprising:
a cooling chamber (surrounding member 11) accommodating a processing chamber (process tube 3 surrounded by liner tube 5), the cooling chamber (surrounding member 11) comprising:
an inlet port (associated with common blower 18 {a.k.a. supply blower 81} for supplying cooling gas to supply pipes 15 of cooling mechanism) disposed at a side of the processing chamber (process tube 3 surrounded by liner tube 5); and
an outlet port (associated with common blower 25 {a.k.a. exhaust blower 25} for exhausting the cooling gas cooling gas from exhaust pipes 23 of cooling 
FIG. 4; ¶[0038]; ¶¶[0041]-[0051]& ¶¶[0061]-[0063].

    PNG
    media_image12.png
    958
    1350
    media_image12.png
    Greyscale

FIG. 4 of Kato'688
A motivation for adding the cooling mechanism as disclosed by Kato'688 to the deposition apparatus of Chuang'414, Yang'818, and Singh'111 is to, in addition to independently controlling the heating of each section of the processing chamber, independently control the cooling of each such section to accommodate the differences among the processing parameters of such sections.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add the cooling mechanism as disclosed by Kato'688 to the 
Regarding claims 25 & 10: 16, Kato'688 discloses:
the inlet port (associated with common blower 18 {a.k.a. supply blower 81} for supplying cooling gas to supply pipes 15 of cooling mechanism) and
the outlet port (associated with common blower 25 {a.k.a. exhaust blower 25} for exhausting the cooling gas cooling gas from exhaust pipes 23 of cooling mechanism)
disposed outside the processing chamber (process tube 3 surrounded by liner tube 5) in a symmetrical manner.  FIG. 4; ¶[0038]; ¶¶[0041]-[0051]& ¶¶[0061]-[0063].
Response to Arguments
Applicant's arguments accompanying Applicant's RCE dated 07 April 2021 with respect to claims 1: 5, 7-9, 25-27, & 32; claims 10: 11, 16, 21-24, & 28; & claims 29: 30, & 31 have been fully considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/ 
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716